Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, 13, 14 and 17 are objected to because of the following informalities:  in each independent claim it is unclear EXACTLY what comprises the extension member.  Although 30 is discloses as being the extension member, 30 does not appear to agree with the extension member structure recited in claim 11.  Regarding claim 14, it is unclear exactly which portion of the detection device the detection apparatus is detachable from.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al 9570021.
	Regarding claims 1 and 13, Chang et al (front page) discloses a base for installing a detection apparatus 10, comprising: a base member 51; a first fixing member 531, provided on the base member for fixing the detection apparatus; and an extension member 57, configured to transmit an electric signal to the detection apparatus, wherein the extension member extends outward to a predetermined position of the base member.
Regarding claim 2, Chang et al discloses a receiving space 511 is formed between the first fixing member and the base member for receiving the detection apparatus.
Regarding claim 3, Chang et al discloses at least a portion of the first fixing member 531 protrudes outward from the base member. 

Regarding claim 6, Chang et al discloses the first connection portion and the second connection portion are received inside the base member 51 and extend outward from the receiving space.
Regarding claims 8 and 15, Chang et al discloses the first fixing member 531 comprises: an elastic portion fixed to the base member; and a holding portion provided on the elastic portion, wherein the elastic portion generates an elastic force to cause the holding portion to hold the detection apparatus 10 under the elastic force.
Regarding claim 10, Chang et al discloses a second fixing member (two shown, extending upwardly from 53 to the right of 535) arranged on the base member opposing the first fixing member.
Regarding claim 14, Chang et al discloses the detection apparatus 10 is detachable from the detection device and attachable to a wearable device.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al as applied to claim 5 above, and further in view of Van Dijk et al 8243453.
	Van Dijk et al discloses a conductive terminal 3 provided with a conductive paste 7, and to provide the conductive terminals 57,59 of Chang et al with conductive paste thus would have been obvious, for better electrical conductivity.
Claims 9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al as applied to claim 1 and 13 above, and further in view of Xu et al 2018/0294554.
	Regarding claims 9, 16 and 20, Xu et al (Figure 9) discloses the first fixing member comprises: a clamp member 954 hinged to the base member 930; and an elastic element 934 elastically contacting the clamp member, and to form the first fixing member 531 of Chang et al in this way thus would have been obvious, to cause the clamp member to hold the detection apparatus 10.
Regarding claim 17, Xu et al discloses wristband 106, and to use the apparatus of Chang et al with a wristband thus would have been obvious, to facilitate wearability.  Chang et al is further applied as above. 
Regarding claim 18, Chang et al discloses the detection apparatus 10 is detachable from the detection device and attachable to a wearable device.
Regarding claim 19, Chang et al is applied as regards claim 8 above. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al.
	It would have been an obvious matter of design to form the base member 51 of Chang et al in an arcuate shape, as this would not substantially affect the function thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833